

116 HR 3540 IH: Ensuring Safe Capital Access for All Small Businesses Act of 2019
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3540IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Ms. Velázquez introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committees on Energy and Commerce, Natural Resources, Agriculture, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure that certain loan programs of the Small Business Administration are made available to
			 cannabis-related legitimate businesses and service providers, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Ensuring Safe Capital Access for All Small Businesses Act of 2019. 2.Decriminalization of cannabis (a)Cannabis removed from schedule of controlled substancesSubsection (c) of schedule I of section 202(c) of the Controlled Substances Act (21 U.S.C. 812) is amended—
 (1)by striking Marihuana; and (2)by striking Tetrahydrocannabinols
 and renumbering accordingly.(b)Conforming amendments to Controlled Substances ActThe Controlled Substances Act (21 U.S.C. 801 et seq.) is amended— (1)in section 102(44) (21 U.S.C. 802(44)), by striking marihuana,;
 (2)in section 401(b) (21 U.S.C. 841(b))— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)in clause (vi), by inserting or after the semicolon;
 (II)by striking (vii); and (III)by redesignating clause (viii) as clause (vii);
 (ii)in subparagraph (B)— (I)in clause (vi), by inserting or after the semicolon;
 (II)by striking clause (vii); and (III)by redesignating clause (viii) as clause (vii);
 (iii)in subparagraph (C), in the first sentence, by striking subparagraphs (A), (B), and (D) and inserting subparagraphs (A) and (B); (iv)by striking subparagraph (D);
 (v)by redesignating subparagraph (E) as subparagraph (D); and (vi)in subparagraph (D)(i), as so redesignated, by striking subparagraphs (C) and (D) and inserting subparagraph (C);
 (B)by striking paragraph (4); and (C)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively;
 (3)in section 402(c)(2)(B) (21 U.S.C. 842(c)(2)(B)), by striking marihuana,; (4)in section 403(d)(1) (21 U.S.C. 843(d)(1)), by striking marihuana,;
 (5)in section 418(a) (21 U.S.C. 859(a)), by striking the last sentence; (6)in section 419(a) (21 U.S.C. 860(a)), by striking the last sentence;
 (7)in section 422(d) (21 U.S.C. 863(d))— (A)in the matter preceding paragraph (1), by striking marijuana,; and
 (B)in paragraph (5), by striking , such as a marihuana cigarette,; and (8)in section 516(d) (21 U.S.C. 886(d)), by striking section 401(b)(6) each place the term appears and inserting section 401(b)(5).
				(c)Other conforming amendments
 (1)National Forest System Drug Control Act of 1986The National Forest System Drug Control Act of 1986 (16 U.S.C. 559b et seq.) is amended— (A)in section 15002(a) (16 U.S.C. 559b(a)) by striking marijuana and other;
 (B)in section 15003(2) (16 U.S.C. 559c(2)) by striking marijuana and other; and (C)in section 15004(2) (16 U.S.C. 559d(2)) by striking marijuana and other.
 (2)Interception of communicationsSection 2516 of title 18, United States Code, is amended— (A)in subsection (1)(e), by striking , marihuana,; and
 (B)in subsection (2) by striking marihuana. 3.7(a) loans to cannabis-related legitimate businesses and service providersSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end the following new paragraph:
			
				(36)Loans to cannabis-related legitimate businesses and service providers
 (A)In generalThe Administrator may not decline to provide a guarantee for a loan under this subsection to an otherwise eligible small business concern solely because such concern is a cannabis-related legitimate business or service provider.
 (B)DefinitionsIn this paragraph: (i)CannabisThe term cannabis has the meaning given the term marihuana in section 102 of the Controlled Substances Act.
 (ii)Cannabis productThe term cannabis product means any article which contains cannabis, including an article which is a concentrate, an edible, a tincture, a cannabis-infused product, or a topical.
 (iii)Cannabis-related legitimate businessThe term cannabis-related legitimate business means a manufacturer, producer, or any person or company that is a small business concern and that—
 (I)engages in any activity described in subclause (II) pursuant to a law established by a State or a political subdivision of a State, as determined by such State or political subdivision; and
 (II)participates in any business or organized activity that involves handling cannabis or cannabis products, including cultivating, producing, manufacturing, selling, transporting, displaying, dispensing, distributing, or purchasing cannabis or cannabis products.
 (iv)ManufacturerThe term manufacturer means a person who manufactures, compounds, converts, processes, prepares, or packages cannabis or cannabis products.
 (v)ProducerThe term producer means a person who plants, cultivates, harvests, or in any way facilitates the natural growth of cannabis.
 (vi)Service providerThe term service provider— (I)means a business, organization, or other person that—
 (aa)sells goods or services to a cannabis-related legitimate business; or (bb)provides any business services, including the sale or lease of real or any other property, legal or other licensed services, or any other ancillary service, relating to cannabis; and
 (II)does not include a business, organization, or other person that participates in any business or organized activity that involves handling cannabis or cannabis products, including cultivating, producing, manufacturing, selling, transporting, displaying, dispensing, distributing, or purchasing cannabis or cannabis products.
 (vii)StateThe term State means each of the several States, the District of Columbia, Puerto Rico, and any territory or possession of the United States..
 4.Disaster loans to cannabis-related legitimate businesses and service providersSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by inserting after paragraph (15) the following new paragraph:
			
 (16)Assistance to cannabis-related legitimate businesses and service providersThe Administrator may not decline to provide assistance under this subsection to an otherwise eligible borrower solely because such borrower is a cannabis-related legitimate business or service provider (as defined in subsection (a)(36))..
 5.Microloans to cannabis-related legitimate businesses and service providersSection 7(m) of the Small Business Act (15 U.S.C. 636(m)(13)) is amended by adding at the end the following new paragraph:
			
 (14)Assistance to cannabis-related legitimate businesses and service providersAn eligible intermediary may not decline to provide assistance under this subsection to an otherwise eligible borrower solely because such borrower is a cannabis-related legitimate business or service provider (as defined in subsection (a)(36))..
		6.State or local development company loans to cannabis-related legitimate businesses and service
 providersTitle V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.) is amended by adding at the end the following new section:
			
 511.Loans to cannabis-related legitimate businesses and service providersThe Administrator may not decline to provide a guarantee for a loan under this title to an otherwise eligible State or local development company solely because such State or local development company provides financing to an entity that is a cannabis-related legitimate business or service provider (as defined in section 7(a)(36) of the Small Business Act)..
 7.RulemakingNot later than 120 days after the date of the enactment of this Act, the Administrator of the Small Business Administration shall issue or amend any rules, standard operating procedures, other legal or policy guidance necessary to carry out the requirements of this Act and the amendments made by this Act.
		